DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2021-02-19 (herein referred to as the Reply) where claim(s) 1-20 are pending for consideration.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s)  is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 10966258. 
Claim(s) 1, 2, 5, 6
The claims are unpatentable over claim(s) 1 of U.S. Patent No US 10966258. Instant claim(s) 1, 2, 5, 6 are broader version of claim 1 of U.S. Patent No US 10966258 and therefore anticipates said instant claim(s). Accordingly, the claims are not patently distinct.
Although the claims at issue are not identical, they are not patentably distinct from each other because: the claim(s) at issue only differ by small grammatical nuances, sentence structure arrangement, use of patentably indistinguishable synonyms, and/or a combination thereof. The differences do not change the claim scope such that the claim(s) at issue are patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim(s) 3
The claims are unpatentable over claim(s) 8 of U.S. Patent No US 10966258. Instant claim(s) 3 is broader version of claim 8 of U.S. Patent No US 10966258 and therefore anticipates said instant claim(s). Accordingly, the claims are not patently distinct.
Although the claims at issue are not identical, they are not patentably distinct from each other because: the claim(s) at issue only differ by small grammatical nuances, sentence structure arrangement, use of patentably indistinguishable synonyms, and/or a combination thereof. The differences do not change the claim scope such that the claim(s) at issue are patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim(s) 7
The claims are unpatentable over claim(s) 7 of U.S. Patent No US 10966258. Instant claim(s) 7 is broader version of claim 7 of U.S. Patent No US 10966258 and therefore anticipates said instant claim(s). Accordingly, the claims are not patently distinct.
Although the claims at issue are not identical, they are not patentably distinct from each other because: the claim(s) at issue only differ by small grammatical nuances, sentence structure arrangement, use of patentably indistinguishable synonyms, and/or a combination thereof. The differences do not change the claim scope such that the claim(s) at issue are patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim(s) 8, 9, 11, 12
The claims are unpatentable over claim(s) 9 of U.S. Patent No US 10966258. Instant claim(s) 8, 9, 11, 12 are broader version of claim 9 of U.S. Patent No US 10966258 and therefore anticipates said instant claim(s). Accordingly, the claims are not patently distinct. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: the claim(s) at issue only differ by small grammatical nuances, sentence structure arrangement, use of patentably indistinguishable synonyms, and/or a combination thereof. The differences do not change the claim scope such that the claim(s) at issue are patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim(s) 10
The claims are unpatentable over claim(s) 10 of U.S. Patent No US 10966258. Instant claim(s) 10 are broader version of claim 10 of U.S. Patent No US 10966258 and therefore anticipates instant claim 10. Accordingly, the claims are not patently distinct. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: the claim(s) at issue only differ by small grammatical nuances, sentence structure arrangement, use of patentably indistinguishable synonyms, and/or a combination thereof. The differences do not change the claim scope such that the claim(s) at issue are patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim(s) 13
The claims are unpatentable over claim(s) 11 of U.S. Patent No US 10966258. Instant claim(s) 13 are broader version of claim 11 of U.S. Patent No US 10966258 and therefore anticipates instant claim(s). Accordingly, the claims are not patently distinct. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: the claim(s) at issue only differ by small grammatical nuances, sentence structure arrangement, use of patentably indistinguishable synonyms, and/or a combination thereof. The differences do not change the claim scope such that the claim(s) at issue are patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim(s) 14
The claims are unpatentable over claim(s) 12 of U.S. Patent No US 10966258. Instant claim(s) 14 are broader version of claim 12 of U.S. Patent No US 10966258 and therefore anticipates instant claim(s). Accordingly, the claims are not patently distinct.
Although the claims at issue are not identical, they are not patentably distinct from each other because: the claim(s) at issue only differ by small grammatical nuances, sentence structure arrangement, use of patentably indistinguishable synonyms, and/or a combination thereof. The differences do not change the claim scope such that the claim(s) at issue are patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim(s) 15
The claims are unpatentable over claim(s) 13 of U.S. Patent No US 10966258. Instant claim(s) 15 are broader version of claim 13 of U.S. Patent No US 10966258 and therefore anticipates instant claim(s). Accordingly, the claims are not patently distinct.
Although the claims at issue are not identical, they are not patentably distinct from each other because: the claim(s) at issue only differ by small grammatical nuances, sentence structure arrangement, use of patentably indistinguishable synonyms, and/or a combination thereof. The differences do not change the claim scope such that the claim(s) at issue are patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim(s)  is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 10966258 in view of Elliott_433 (US 20180027433)
Claim(s) 4
The claims are unpatentable over claim(s) 1 of U.S. Patent No 10966258 in view of Elliott_433.
Instant claim 4 requires:
wherein the user device is communicably coupled to the network device by another network connection.
Claim(s) 1 of U.S. Patent No. 10966258 does not explicitly teach this limitation however
Elliott_433 teaches
wherein the user device is communicably coupled to the network device by another network connection. Prior to detecting a router fault, wireless device was connected to the router using a connection that is different from connections made to the wireless device using the access point functionality <FIGs. 1-2; para. 0010-0014, 0021-0022, 0038>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Claim(s) 1 of U.S. Patent No. 10966258 with the embodiment(s) disclosed by Elliott_433. One of ordinary skill in the art would have been motivated to make this modification in order to provide an alternative process to establish connections between users and data networks in absence of a primary network. See Elliott_433 at para 0007.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



35 USC §102 - Claim Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  is/are rejected under AIA  35 U.S.C. 102(a)(1) and U.S.C. 102(a)(2) as being unpatentable over Maguire_985 (US20140280985)
Claim(s) 8
Maguire_985 teaches
determining, by a user device, that an accessibility between network device and the user device satisfies a condition; Determining PND is leaving Wi-Fi Network, RSSI drops below thresholds. When threshold is met, PND turns on cellular radio and enables access point mode to paired devices <FIGs. 1-2; para. 0033-0035>
	enabling, by the user device, based on determining that the accessibility between the network device and the user device satisfies the condition, a wireless hotspot mode of the user device; and <PND turns on cellular radio and enables access point mode to paired devices <FIGs. 1-2; para. 0033-0035>
	establishing, by the user device, based on an identifier of a wireless network associated with the network device, a network connection with a second user device previously connected to the network device. PND turns on cellular radio and enables access point mode to paired devices to enable internet access for paired device. Paired devices were previously associated with Wi-Fi network when PND was in the Wi-Fi coverage. access point mode includes enabling secondary access point functionality replicating wireless configuration identity of router to service other devices previously associated with router, including SSID <FIGs. 1-2; para. 0033-0035>
Claim(s) 11
Maguire_985 teaches
further comprising 
receiving one or more network parameters of the wireless network associated with the network device. PND receives network connectivity information, for example upon initially connecting to network and registered it as familiar network <FIGs. 2; para. 0037>

Claim(s)  is/are rejected under AIA  35 U.S.C. 102(a)(1) and U.S.C. 102(a)(2) as being unpatentable over Otsuka_233 (US20080025233)
Claim(s) 1
Otsuka_233 teaches
	determining, by a user device, that a geographic distance between the user device and a network device satisfies a threshold; STA executes a process of determining a distance between itself and the AP. <FIG(s). 11, 4; para. 0052-0057, 0064, 0113-0117>.
	enabling, by the user device, based on determining that the geographic distance between the user device and the network device satisfies the threshold, a wireless hotspot mode of the user device; and STA initiates a new network by shifting to an AP mode based on the distance between the (first) STA and another (second) STA being shorter than the distance between the first STA and the AP. The new network is between the first STA and second STA where the first STA functions as the AP. <FIG(s). 11, 18, 4; para. 0057-0064, 0113-0117>.
	establishing, by the user device and based on the wireless hotspot mode, a network connection with a second user device previously connected to the network device. The new network with the second STA is created via the AP mode at the first STA. The second STA was previously connected to the AP and cut off connection with AP when the new network was established (e.g., upon receiving the network-shift start message) <FIG(s). 11, 18, 4; para. 0057-0064, 0113-0117>.
Claim(s) 4
Otsuka_233 teaches
	wherein the user device is communicably coupled to the network device by another network connection. New network by establishes a network connection between the STA, which is different from the connection(s) previously between the STAs and AP. <FIG(s). 11, 18, 4; para. 0057-0064, 0113-0117>.
Claim(s) 18
Otsuka_233 teaches
enabling, by a user device based on determining that an accessibility between a network device and the user device satisfies a condition, a wireless hotspot mode of the user device; STA initiates a new network by shifting to an AP mode based on the distance between the (first) STA and another (second) STA being shorter than the distance between the first STA and the AP. The new network is between the first STA and second STA where the first STA functions as the AP. <FIG(s). 11, 18, 4; para. 0057-0064, 0113-0117>.
	establishing, by the user device and based on the wireless hotspot mode, a network connection with a second user device previously connected to the network device; STA initiates a new network by shifting to an AP mode based on the distance between the (first) STA and another (second) STA being shorter than the distance between the first STA and the AP. The new network is between the first STA and second STA where the first STA functions as the AP. <FIG(s). 11, 18, 4; para. 0057-0064, 0113-0117>.
	determining, by the user device, that the accessibility between the network device by the user device no longer satisfies the condition; and modifying, based on determining that the accessibility between the network device no longer satisfies the condition, one or more network parameters of the wireless hotspot mode while remaining in the wireless hotspot mode. STA determines the distance between itself and the AP is shorter than the distance between than the STA and another STA. In response STA changes the group setting that is used in AP mode to be stopped. Thereafter, the other STA cuts off the connection with the STA operating in the AP mode. In the embodiment of FIG. 4, the STA continues to operate in AP mode. <FIG(s). 4; para. 0064-0068>.
Claim(s) 19
Otsuka_233 teaches
wherein modifying the one or more network parameters of the wireless hotspot mode comprises  modifying the one or more network parameters of the wireless hotspot mode to be different from one or more network parameters of a wireless network associated with the network device. The group setting is different from the AP-to-STA setting (i.e., a non group setting) that would be implemented by the AP when servicing STAs. <FIG(s). 4; para. 0064-0068>.
Claim(s) 20
Otsuka_233 teaches
wherein the condition comprises at least one of 
	a geographic distance between the user device and the network device, STA executes a process of determining a distance between itself and the AP. <FIG(s). 11, 4; para. 0052-0057, 0064, 0113-0117>.

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Branch_155 (US20170332155) in view of Maguire_985 (US20140280985)
Claim(s) 8
Branch_155 teaches
determining, by a user device, that an accessibility between network device and the user device satisfies a condition; Determining loss of wireless connectivity to AP/wireless network <FIGs. 3, 4; para. 0002-0003, 0010, 0034-0035, 0041>
	enabling, by the user device, based on determining that the accessibility between the network device and the user device satisfies the condition, a wireless hotspot mode of the user device; and Upon determining loss connectivity to the AP/wireless network, device activates AP mode enabling it to server as an access point<FIGs. 3, 4 ; para. 0002-0003, 0010, 0034-0035, 0041>
	establishing, by the user device, a network connection with a second user device previously connected to the network device. [AP mode for connecting client device to the network, for example client device. Implicitly the client device can be previously associated with server, for example, upon the second iteration of the embodiments where had previously connected to the server in the first iteration <FIGs. 3, 4; para. 0002-0003, 0010, 0034-0035, 0041>
Branch_155 does not explicitly teach
	establishing, by a user device, based on an identifier of a wireless network associated with the network device, a network connection with a second user device previously connected to the network device.
However in a similar endeavor, Maguire_985 teaches
	establishing, by the user device, based on an identifier of a wireless network associated with the network device, a network connection with a second user device previously connected to the network device. Wireless devices enables secondary access point functionality replicating wireless configuration identity of router to service other devices previously associated with router, including SSID <FIGs. 1-2; para. 0010-0014, 0021-0022, 0038>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Branch_155 with the embodiment(s) disclosed by Maguire_985. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved techniques for seamless and portable network connectivity for a user's devices in a device cloud. See Maguire_985 at para. 0006-0007.
Claim(s) 10
Branch_155 teaches
wherein determining that the accessibility between the network device and the user device satisfies the condition comprises determining that the user device cannot detect a signal associated with the network device. Determining if loss of connectivity occurs, which implicitly would determine whether signaling between devices can occur <FIGs. 3-4; para. 0002-0004, 0010, 0041>
Claim(s) 13
Branch_155 does not explicitly teach
wherein determining that the accessibility between the network device and the user device satisfies the condition comprises 
determining that a signal strength between the user device and the network device falls below a threshold.
However in a similar endeavor, Maguire_985 teaches
wherein determining that the accessibility between the network device and the user device satisfies the condition comprises 
determining that a signal strength between the user device and the network device falls below a threshold. Determining PND is leaving Wi-Fi Network, RSSI drops below thresholds. When threshold is met, PND turns on cellular radio and enables access point mode to paired devices <FIGs. 1-2; para. 0033-0035>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Branch_155 with the embodiment(s) disclosed by Maguire_985. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved techniques for seamless and portable network connectivity for a user's devices in a device cloud. See Maguire_985 at para. 0006-0007.
Claim(s) 14
Branch_155 teaches
wherein the wireless hotspot mode facilitates a connection of the second user device to a network accessible to the user device. AP mode for connecting client device to the network, for example client device. <FIGs. 3, 4; para. 0002-0003, 0010, 0034-0035, 0041>
Additionally, Elliott teaches
wherein the wireless hotspot mode facilitates a connection of the second user device to a network accessible to the user device. Device 7 connects other devices to base station 8 <FIGs. 1-2; para. 0041-0044>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Branch_155 with the embodiment(s) disclosed by Maguire_985. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved techniques for seamless and portable network connectivity for a user's devices in a device cloud. See Maguire_985 at para. 0006-0007.
Claim(s) 15
Branch_155 does not explicitly teach
wherein the network accessible to the user device comprises a cellular data network.
However in a similar endeavor, Maguire_985 teaches
wherein the network accessible to the user device comprises a cellular data network. [4G cellular connection <FIGs. 2; para. 0002>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Branch_155 with the embodiment(s) disclosed by Maguire_985. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved techniques for seamless and portable network connectivity for a user's devices in a device cloud. See Maguire_985 at para. 0006-0007.

Claim(s) 16
Branch_155 does not explicitly teach
wherein the user device comprises a mobile device.
However in a similar endeavor, Maguire_985 teaches
wherein the user device comprises a mobile device. Wireless device such as portable, networked, computing device (PND) is portable <FIGs. 1-2; para. 0010-0014, 0020-0026>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Branch_155 with the embodiment(s) disclosed by Maguire_985. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved techniques for seamless and portable network connectivity for a user's devices in a device cloud. See Maguire_985 at para. 0006-0007.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Maguire_985 (US20140280985) in view of Elliott_433 (US20180027433)
Claim(s) 12
Maguire_985 does not explicitly teach
wherein the wireless hotspot mode implements, as one or more network parameters of the wireless hotspot mode, the one or more network parameters of the wireless network.
However in a similar endeavor, Elliott_433 teaches
wherein the wireless hotspot mode implements, as one or more network parameters of the wireless hotspot mode, the one or more network parameters of the wireless network. Upon detection of router fault, wireless devices enables secondary access point functionality replicating wireless configuration identity of router to service other devices previously associated with router <FIGs. 1-2 ; para. 0010-0014, 0021-0022, 0038>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Maguire_985 with the embodiment(s) disclosed by Elliott_433. One of ordinary skill in the art would have been motivated to make this modification in order to provide an alternative process to establish connections between users and data networks in absence of a primary network. See Elliott at para. 0007.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Branch_155 (US20170332155) in view of Maguire_985 (US20140280985), and further view of Elliott_433 (US20180027433)
Claim(s) 11
Branch_155 does not explicitly teach
further comprising 
receiving one or more network parameters of the wireless network associated with the network device.
However in a similar endeavor, Elliott_433 teaches
receiving one or more network parameters of the wireless network associated with the network device. Wireless device identifies wireless configuration of router that services multiple devices <FIGs. 1-2; para. 0010-0014, 0021-0022, 0038>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Branch_155 and Maguire_985 with the embodiment(s) disclosed by Elliott_433. One of ordinary skill in the art would have been motivated to make this modification in order to provide an alternative process to establish connections between users and data networks in absence of a primary network. See Elliott at para 0007.
Claim(s) 12
Branch_155 does not explicitly teach
wherein the wireless hotspot mode implements, as one or more network parameters of the wireless hotspot mode, the one or more network parameters of the wireless network.
However in a similar endeavor, Elliott_433 teaches
wherein the wireless hotspot mode implements, as one or more network parameters of the wireless hotspot mode, the one or more network parameters of the wireless network. Upon detection of router fault, wireless devices enables secondary access point functionality replicating wireless configuration identity of router to service other devices previously associated with router <FIGs. 1-2 ; para. 0010-0014, 0021-0022, 0038>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Branch_155 and Maguire_985 with the embodiment(s) disclosed by Elliott_433. One of ordinary skill in the art would have been motivated to make this modification in order to provide an alternative process to establish connections between users and data networks in absence of a primary network. See Elliott at para 0007.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Maguire_985 (US20140280985) in view of Otsuka_233 (US20080025233)
Claim(s) 17
Maguire_985 does not explicitly teach
wherein the condition comprises a geographic distance between the user device and the network device.
However in a similar endeavor, Otsuka_233 teaches
	wherein the condition comprises a geographic distance between the user device and the network device. STA initiates a new network by shifting to an AP mode based on the distance between the (first) STA and another (second) STA being shorter than the distance between the first STA and the AP. The new network is between the first STA and second STA where the first STA functions as the AP. <FIG(s). 11, 18, 4; para. 0057-0064, 0113-0117>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Maguire_985 with the embodiment(s) disclosed by Otsuka_233. One of ordinary skill in the art would have been motivated to make this modification in order to enable a communication apparatus to operate as a managing device while forming a new network depending on change of the communication environment, thus realizing communication with higher efficiency. <para. 0015>.
Claim(s) 9
Maguire_985 does not explicitly teach
further comprising:
	determining, by the user device, that the accessibility between the network device and the user device no longer satisfies the condition; and
	modifying, based on determining that the accessibility between the network device and the user device no longer satisfies the condition, at least a portion of at least one network parameter of the wireless hotspot mode to be different from at least one network parameter of the wireless network while remaining in the wireless hotspot mode.
However in a similar endeavor, Otsuka_233 teaches
	determining, by the user device, that the accessibility between the network device and the user device no longer satisfies the condition; and modifying, based on determining that the accessibility between the network device and the user device no longer satisfies the condition, at least a portion of at least one network parameter of the wireless hotspot mode to be different from at least one network parameter of the wireless network while remaining in the wireless hotspot mode. STA determines the distance between itself and the AP is shorter than the distance between than the STA and another STA. In response STA changes the group setting that is used in AP mode to be stopped. The group setting is different from the AP-to-STA setting (i.e., a non group setting) that would be implemented by the AP when servicing STAs. Thereafter, the other STA cuts off the connection with the STA operating in the AP mode. In the embodiment of FIG. 4, the STA continues to operate in AP mode. <FIG(s). 4; para. 0064-0068>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Maguire_985 with the embodiment(s) disclosed by Otsuka_233. One of ordinary skill in the art would have been motivated to make this modification in order to enable a communication apparatus to operate as a managing device while forming a new network depending on change of the communication environment, thus realizing communication with higher efficiency. <para. 0015>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Branch_155 (US20170332155) in view of Maguire_985 (US20140280985), and further view of Otsuka_233 (US20080025233)
Claim(s) 17
Branch_155 does not explicitly teach
wherein the condition comprises a geographic distance between the user device and the network device.
However in a similar endeavor, Otsuka_233 teaches
	wherein the condition comprises a geographic distance between the user device and the network device. STA initiates a new network by shifting to an AP mode based on the distance between the (first) STA and another (second) STA being shorter than the distance between the first STA and the AP. The new network is between the first STA and second STA where the first STA functions as the AP. <FIG(s). 11, 18, 4; para. 0057-0064, 0113-0117>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Branch_155 and Maguire_985 with the embodiment(s) disclosed by Otsuka_233. One of ordinary skill in the art would have been motivated to make this modification in order to enable a communication apparatus to operate as a managing device while forming a new network depending on change of the communication environment, thus realizing communication with higher efficiency. <para. 0015>.
Claim(s) 9
Branch_155 does not explicitly teach
further comprising:
	determining, by the user device, that the accessibility between the network device and the user device no longer satisfies the condition; and
	modifying, based on determining that the accessibility between the network device and the user device no longer satisfies the condition, at least a portion of at least one network parameter of the wireless hotspot mode to be different from at least one network parameter of the wireless network while remaining in the wireless hotspot mode.
However in a similar endeavor, Otsuka_233 teaches
	determining, by the user device, that the accessibility between the network device and the user device no longer satisfies the condition; and modifying, based on determining that the accessibility between the network device and the user device no longer satisfies the condition, at least a portion of at least one network parameter of the wireless hotspot mode to be different from at least one network parameter of the wireless network while remaining in the wireless hotspot mode. STA determines the distance between itself and the AP is shorter than the distance between than the STA and another STA. In response STA changes the group setting that is used in AP mode to be stopped. The group setting is different from the AP-to-STA setting (i.e., a non group setting) that would be implemented by the AP when servicing STAs. Thereafter, the other STA cuts off the connection with the STA operating in the AP mode. In the embodiment of FIG. 4, the STA continues to operate in AP mode. <FIG(s). 4; para. 0064-0068>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Branch_155 and Maguire_985 with the embodiment(s) disclosed by Otsuka_233. One of ordinary skill in the art would have been motivated to make this modification in order to enable a communication apparatus to operate as a managing device while forming a new network depending on change of the communication environment, thus realizing communication with higher efficiency. <para. 0015>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Otsuka_233 (US20080025233) in view of Elliott_433 (US20180027433)
Claim(s) 2
Otsuka_233 does not explicitly teach
wherein the wireless hotspot mode implements, as at least one network parameter of the wireless hotspot mode, at least one network parameter of a wireless network associated with the network device.
However in a similar endeavor, Elliott_433 teaches
wherein the wireless hotspot mode implements, as at least one network parameter of the wireless hotspot mode, at least one network parameter of a wireless network associated with the network device. Wireless devices enables secondary access point functionality replicating wireless configuration identity of router to service other devices previously associated with router, including SSID <FIGs. 1-2; para. 0010-0014, 0021-0022, 0038>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Otsuka_233 with the embodiment(s) disclosed by Elliott_433. One of ordinary skill in the art would have been motivated to make this modification in order to provide an alternative process to establish connections between users and data networks in absence of a primary network. See Elliott at para 0007.
Claim(s) 3
Otsuka_233 teaches
further comprising:
determining that the geographic distance between the user device and the network device no longer satisfies the threshold; and modifying, based on determining that the geographic distance between the user device and the network device no longer satisfies the threshold, at least a portion of at least one network parameter of the wireless hotspot mode to be different from at least one network parameter of a wireless network associated with the network device. STA determines the distance between itself and the AP is shorter than the distance between than the STA and another STA. In response STA changes the group setting that is used in AP mode to be stopped. The group setting is different from the AP-to-STA setting (i.e., a non group setting) that would be implemented by the AP when servicing STAs. <FIG(s). 4, 5, 7, 8; para. 0064-0068, 0090-0094>.
Claim(s) 5
Otsuka_233 does not explicitly teach
wherein establishing the network connection with the second user device comprises establishing the network connection based on an identifier of a wireless network associated with the network device.
However in a similar endeavor, Elliott_433 teaches
wherein establishing the network connection with the second user device comprises establishing the network connection based on an identifier of a wireless network associated with the network device. Wireless devices enables secondary access point functionality replicating wireless configuration identity of router to service other devices previously associated with router, including SSID <FIGs. 1-2; para. 0010-0014, 0021-0022, 0038>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Otsuka_233 with the embodiment(s) disclosed by Elliott_433. One of ordinary skill in the art would have been motivated to make this modification in order to provide an alternative process to establish connections between users and data networks in absence of a primary network. See Elliott at para 0007.
Claim(s) 6
Otsuka_233 does not explicitly teach
further comprising 
receiving one or more network parameters of a wireless network associated with the network device, 
	wherein enabling the wireless hotspot mode further comprises enabling the wireless hotspot mode based on the one or more network parameters of the wireless network associated with the network device.
However in a similar endeavor, Elliott_433 teaches
receiving one or more network parameters of a wireless network associated with the network device,  Wireless device identifies wireless configuration of router that services multiple devices <FIGs. 1-2 ; para. 0010-0014, 0021-0022, 0038>
	wherein enabling the wireless hotspot mode further comprises enabling the wireless hotspot mode based on the one or more network parameters of the wireless network associated with the network device. Upon detection of router fault, wireless devices enable secondary access point functionality replicating wireless configuration identity of router to service other devices previously associated with router <FIGs. 1-2; para. 0010-0014, 0021-0022, 0038>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Otsuka_233 with the embodiment(s) disclosed by Elliott_433. One of ordinary skill in the art would have been motivated to make this modification in order to provide an alternative process to establish connections between users and data networks in absence of a primary network. See Elliott at para 0007.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Otsuka_233 (US20080025233) in view of Han_279 (US20140119279)
Claim(s) 7
Otsuka_233 does not explicitly teach
wherein determining that the geographic distance between the user device and the network device satisfies the threshold comprises:
determining a geographic location of the user device; and
comparing the geographic location of the user device to a geographic location of the network device.
However in a similar endeavor, Han_279 teaches
wherein determining that the geographic distance between the user device and the network device satisfies the threshold comprises:
determining a geographic location of the user device; and comparing the geographic location of the user device to a geographic location of the network device. The client device and/or the network device calculate a distance between the client device and an access point based on their physical locations which can include determining GPS coordinates for both the client device and access point. <FIG(s). 6A, 6B; para. 0062-0068>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Otsuka_233 with the embodiment(s) disclosed by Han_279. One of ordinary skill in the art would have been motivated to make this modification in order to improve performance in discovery stage of fast roaming in wireless networks. See Han_279 at Background; para. 0019.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Otsuka_233 (US20080025233) in view of Hawkins_847 (US20160063847)
Claim(s) 7
Otsuka_233 does not explicitly teach
wherein determining that the geographic distance between the user device and the network device satisfies the threshold comprises:
determining a geographic location of the user device; and
comparing the geographic location of the user device to a geographic location of the network device.
However in a similar endeavor, Hawkins_847 teaches
wherein determining that the geographic distance between the user device and the network device satisfies the threshold comprises:
determining a geographic location of the user device; and comparing the geographic location of the user device to a geographic location of the network device. Access point can be configured to store information that indicates its geographical location. Devices can query the access point with which they have wirelessly connected in order to obtain the information that indicates geographical location and use the information to estimate their own geographical locations. Thereafter, the devices can estimate the distance between their geographical locations. <FIG(s). 5; para. 0113-0130>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Otsuka_233 with the embodiment(s) disclosed by Hawkins_847. One of ordinary skill in the art would have been motivated to make this modification in order to better track/alert the locations of portable computer devices and alleviate manual authentication process between wireless devices See Hawkins_847 at Background, para. 0007-0008.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Otsuka_233 (US20080025233) in view of Branch_155 (US20170332155)
Claim(s) 20
Otsuka_233 does not explicitly teach
wherein the condition comprises at least one of 
		an ability of the user device to detect the network device.
However in a similar endeavor, Branch_155 teaches
wherein the condition comprises at least one of  an ability of the user device to detect the network device. Determining loss of wireless connectivity to AP/wireless network <FIGs. 3, 4; para. 0002-0003, 0010, 0034-0035, 0041>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Otsuka_233 with the embodiment(s) disclosed by Branch_155. One of ordinary skill in the art would have been motivated to make this modification in order to provide a wireless device that monitors its wireless connection to a remote network and, if that connectivity is lost or otherwise becomes disconnected, the device automatically toggles to a mode where it functions as a wireless access point to enable another device to access its wireless configuration settings. See para. 0010.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Otsuka_233 (US20080025233) in view of Vitek_802 (US20170034802)
Claim(s) 20
Otsuka_233 does not explicitly teach
wherein the condition comprises at least one of 
		a signal strength between the user device and the network device, or 
		an ability of the user device to detect the network device.
However in a similar endeavor, Vitek_802 teaches
wherein the condition comprises at least one of 
	a geographic distance between the user device and the network device, In an alternative embodiment, GSP coordinates are used to determine the distance between an access point and transmitting device. <FIG(s). 3; para. 0043-0048, 0064, 0071>.
	a signal strength between the user device and the network device, or A distance between the first network device and the second network device is based on a loss in a signal strength of the signal received from the second network device. <para. 0003, 0029, 0054, 0062-0064; Claim(s) 26>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Otsuka_233 with the embodiment(s) disclosed by Vitek_802. One of ordinary skill in the art would have been motivated to make this modification in order to improved methods of device location determination using adaptive array antenna, which increase performance of transmission and reduce interference <para. 0035>.

Relevant Cited References
US20080026770

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415